Citation Nr: 0609170	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from July 1997 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the benefit sought on appeal.

At her January 2006 Travel Board hearing, the veteran's 
raised the issues of entitlement to an increased ratings for 
fibromyalgia, bursitis of each hip, and mechanical low back 
pain.  She also claimed entitlement to service connection for 
a gastrointestinal disability and depression.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that her rheumatoid arthritis was 
misdiagnosed as fibromyalgia in service.  In this regard, 
while service medical records are negative for a diagnosis of 
rheumatoid arthritis, they do include physical profile 
reports which note that the appellant's symptoms were 
compatible with arthritis.  The veteran was separated from 
service after a Medical Board found her unable to carry out 
her duties due to chronic low back pain and multiple joint 
pain.  

In November 2002, a VA examiner opined that the veteran had 
most likely had an inflammatory arthropathy such as 
seronegative rheumatoid arthritis which onset was most likely 
related to the time that she was on active duty.  The Board 
notes, however, that the claims file was not available to the 
examiner for review.  Hence, further development is in order.

VA treatment records show an ANA test in October 2001 was 
negative and the rheumatoid factor was less than 30.  She was 
being treated with methotrexate for rheumatoid arthritis, but 
she was having gastrointestinal problems and could not 
continue the medication.  Treatment records dated November 
2002 to August 2005 show diagnoses of seronegative rheumatoid 
arthritis, and a February 2005 note indicated the veteran was 
first diagnosed with seronegative rheumatoid arthritis in 
September 2001.  

While the Board acknowledges the veteran's failure to report 
for a scheduled September 2005 VA examination, in light of 
the evidence of record the Board finds that the appellant 
should be offered one final opportunity to report for an 
examination.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for 
service connection, but he was not provided with notice 
of the type of evidence necessary to establish a 
disability rating or effective date for the disability 
on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, and 
also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and 
an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for a 
VA examination.  It is imperative that 
the claims file be made available to the 
physician for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

A.  Does the veteran have rheumatoid 
arthritis?

B.  If so, is it at least as likely 
as not that the disorder is the 
result of any disease or injury in 
service.  A complete rationale for 
any opinion offered must be 
provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


